Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-4 and 15-20 in the reply filed on 5/31/2022 is acknowledged.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the fluid conduit formed by groove”.  It shall be “by the groove”.  Appropriate correction is required.
Drawings
The drawings are objected to because Fig. 104B need to have better quality of show all the detail structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2015/0260184 to Farrell et al (Farrell).
In Reference to Claim 15
Farrell discloses a rotary fluid flow device comprising: a sliding primary gate assembly  comprising in turn; a discharge plenum (AS showed in Fig. 8, the discharge plenum is structure where the outlet port 132 communicate with the compression chamber) selectively fluidly coupling a chamber defined in part by lobes (Fig. 14, annotated by the examiner) and valleys (Fig. 14, annotated by the examiner) of a first rotor (Fig. 14, annotated by the examiner), lobes (Fig. 14, annotated by the examiner) and valleys (Fig. 14, annotated by the examiner) of a second rotor (Fig. 14, annotated by the examiner), and an inner surface of a housing (Fig. 10, 124) around the first rotor and second rotor; a discharge port (Fig. 10, 132) in fluid communication with the chamber; and a primary gate (Fig. 9, 134) selectively providing a fluid communication between the discharge port (Fig. 10, 132) and the discharge plenum (AS showed in Fig. 8, the discharge plenum is structure where the outlet port 132 communicate with the compression chamber).

    PNG
    media_image1.png
    509
    578
    media_image1.png
    Greyscale

Claims 17, 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent Publication 2014/0308151 to Nowitzky et al (Nowitzky).
In Reference to Claim 17 
Nowitzky discloses a rotary fluid flow device (20) comprising: a first rotor (Fig. 1, 1) comprising at least one lobe, at least one valley, an axis of rotation (Fig. 1.2); a second rotor (Fig. 1, 2) comprising at least one lobe, at least one valley, an axis of rotation (Fig. 2.2) offset from and intersecting the axis of rotation of the first rotor; the lobe of the first rotor, the valley of the second rotor forming a first rotor chamber (As showed in Fig. 1); the lobe of the second rotor, the valley of the first rotor forming a second rotor chamber; and a groove (Fig. 1, 15) in a first rotor axial face forming a fluid conduit between the first rotor chamber  and the second rotor chamber.
In Reference to Claim 18
Nowitzky discloses the fluid conduit formed by groove (Fig. 1, 15) is sealed intermittently (As showed in Fig. 1, grooves 15 are sealed by the rotor 2 intermittently during the rotation of the rotor 1)
Allowable Subject Matter
Claims 1-4 are allowed.
Claims 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/16/2022